 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00218-NONE-SKO
11
                                   Plaintiff,             STIPULATION TO MODIFY CONDITIONS OF
12                                                        PRETRIAL RELEASE; ORDER
                             v.
13
     ARMANDO LUCIANO CHAVEZ JR.,
14
                                  Defendant.
15

16
     TO THE UNITED STATES MAGISTRATE COURT FOR THE EASTERN DISTRICT OF
17
     CALIFORNIA:
18
             The parties hereby stipulate that condition (n) of defendant’s pretrial release conditions, which
19
     currently states:
20
                     The defendant must not possess any communication device; however, you
21
                     may use your third-party custodian’s cellular phone or landline to
22
                     communicate with defense counsel, Pretrial Services Agency, and treatment
23
                     providers
24
     Be amended to the following:
25
                     The defendant must not possess any communication device; however, you
26
                     may possess one cellular phone that is not able to access the internet and
27
                     you must provide verification to Pretrial Services Agency
28

                                                          1
30
 1   Dated: June 3, 2021         PHILLIP A. TALBERT
                                 Acting United States Attorney
 2

 3                         By: /s/ JUSTIN J. GILIO
                               JUSTIN J. GILIO
 4                             Assistant United States Attorney
 5
     Dated: June 3, 2021   By: Daniel Harralson
 6                             Daniel Harralson
                               Attorney for Armando Chavez
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                             2
30
 1                                                    ORDER
 2          IT IS HEREBY ORDERED, based on the stipulation of the parties, that pretrial release
 3
     condition (n) of defendant ARMANDO LUCIANO CHAVEZ JR. be modified to
 4
            The defendant must not possess any communication device; however, you may
 5
            possess one cellular phone that is not able to access the internet and you must
 6

 7          provide verification to Pretrial Services Agency

 8 All other conditions of pretrial release shall remain in full force and effect.

 9
     IT IS SO ORDERED.
10

11 Dated:      June 8, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                          3
30
